PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/270,926
Filing Date: 8 Feb 2019
Appellant(s): Ono et al.



__________________
Matthew D. Epstein
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
On pages 11-14 in the ARGUMENT, the Appellant argued with respect to the claim 1 and similar claims (including similar arguments with respect to the claim 13) in substance: 
(A) “Specifically, the Examiner states that the vehicle in Tayama switches to manual driving mode by driver’s steering. While this may be the case, Tayama fails to disclose displaying the symbol image 44 in response to switching to manual driving mode…. 
As such, the manually performed unscheduled travel behavior is started after the direction indicator is displayed to provide prior notice to the driver and occupants of the vehicle.” 

In response to Arguments in (A), appellant solely attacked Tayama in an obviousness type of rejection with appellant’s misinterpretation of Tayama’s teaching in relation to the claim invention. Appellant failed to address other cited references including the Tsuji reference which has taught appellant’s contested claim limitations. 
Tsuji teaches at FIGS. 15C-15D appellant’s contested claim limitation that “in response to recognizing the intervention in the manual driving manipulation by the operator during the autonomous driving control, cause a first pointer which is an image showing the first path and a second pointer which is an image showing the second path to be displayed”. In a non-limiting example, Tsuji teaches at Paragraph 0100 the steering wheel 5 receives a steering operation performed by the driver to change the travel direction of vehicle 1. Tsuji teaches at FIG. 15A-15B that the path 131 (with an arrow pointer) is displayed in the main display and the path 134 (with an arrow pointer) is displayed in the sub-display in the same manner as appellant’s specification in response the vehicle travels in an autonomous mode (AUTO-Cruise 133). Tsuji further teaches at FIGS. 15C-15D in response to manual (Cruise Off 137), causing the path 134’ (with an arrow pointer) to be displayed in the main display and the path 131’ (with an arrow pointer) to be displayed in the sub-display in response to the manual manipulation by the driver/operator (Cruise Off 137) during the autonomous driving control. 
Appellant’s arguments are deficient because appellant failed to address Tsuji in relation to appellant’s contested claim limitation without substantive arguments against Tsuji. This ground of rejection based on Tsuji have been presented in the Final Office Action. 

Even if appellant were permitted to individually attacked Tayama in an obviousness type of rejection, appellant’s arguments against Tayama are irrelevant as appellant focused an irrelevant feature of Tayama while the examiner relied upon the relevant features of Tayama. 
Appellant focused on a display of the prior notice at one particular instantaneous time when the vehicle was traveling along the old travel course such that the prior notice can be displayed in advance with the new travel course 44/44’/44” prior to the driver performing one of the steering operations. However, appellant ignored the manual steering embodiment of Tayama that the new travel course 44/44’/44” are subsequently/sequentially/continuously updated and moved frontward in connection to own vehicle 40’s movement position following the lane starts due to the driver’s manual steering at any time point of the entire period of passing the front obstacle vehicle along the new travel course. Importantly, Tayama teaches at FIGS. 12A-12D, 13A-13D and 14A-14C and Paragraph 00103 it is preferable that the arrow of the symbol image 44, 44’ and the arrow of the symbol image 37, 37’ are displayed in different colors to be distinctly recognizable…..the symbol image 44, 44’ can be further emphasized by displaying of that the entire thereof is brightened or a brighten portion moves frontward from the own vehicle side”. 
When the own vehicle moves by the driver’s steering operation, the symbol images are displayed moving frontward from the movement position of the own vehicle, which is caused by the driver’s steering operation. Consequently, the symbol images are displayed in response to the driver’s steering operation. At least the updated symbol image 44/44’/44” are displayed in response to the driver’s steering operation which changes the own vehicle 40’s position such that the updated symbol image 44/44’/44” can move frontward from the own vehicle. 
Additionally, the new travel course has been continuously displayed subsequent to at least one of the driver’s steering operations at the intersection between the new travel course 44/44’ and the old travel course 37/37’ allowing the own vehicle 40 to approach the virtual vehicle image along the new travel course. In the manual steering embodiment, the driver performs steering operations when the own vehicle 40 starts to travel along the new travel course. 
the vehicle image display system of the present invention can be similarly applied as well to a system of Level 1 to automatically perform any of accelerating, steering and braking and a system of Level 2 to automatically perform a plurality of operations among accelerating, steering and braking. Tayama teaches at Paragraph 0175 that the automated driving system 2 performs an accelerating operation in accordance with the steering operation of the driver. Tayama teaches at Paragraph 0176 that the automated driving system 2 of Level 2 performs accelerating while the driver performs steering operations. 
Additionally, Tayama’s automated driving system 2 can be switched by the driver to the manual steering manipulation to perform the lane change and the continuously updated new travel course 44/44’/44” is displayed subsequent to or in response to the driver’s manual steering manipulation. 
According to Paragraph 0174 of Tayama, the embodiment of FIGS. 14A-14C relating to automated driving mode of the automated driving system 2 with the automated degree being at Level 3 can be similarly applied to a system of Level 1 or a system of Level 2 wherein the driver performs the steering operations (see Paragraph 0174-0176 of Tayama). Appellant’s contention is defeated by the manual driving embodiment of Tayama.
Appellant alleged that Tayama fails to disclose displaying the symbol image 44 in response to switching manual driving mode. Tayama teaches at FIGS. 12A-12D, 13A-13D and 14A-14C and Paragraph 00103 it is preferable that the arrow of the symbol image 44, 44’ and the arrow of the symbol image 37, 37’ are displayed in different colors to be distinctly recognizable…..the symbol image 44, 44’ can be further emphasized by displaying of that the entire thereof is brightened or a brighten portion moves frontward from the own vehicle side”. When the own vehicle moves by the driver’s steering operation, the symbol images are displayed moving frontward from the own vehicle. The symbol images are displayed in response to the driver’s steering operation.  
Moreover, at the intersection point between the new travel course 44/44’/44” and the old travel course 37/37’ in FIGS. 12A/13A/14A, the driver has already performed a steering operation in order to steer the own vehicle 40 away from the old travel course into the new travel course. The new travel course and the old travel course are continuously updated and displayed subsequent to and after the driver’s manual steering operation. Accordingly, the new travel course and the old travel course are displayed in response to the lane change starts due to the driver’s manual steering operation.  
The manual steering embodiment of Tayama teaches continuously updating the new travel courses 44/44’/44” after the lane change starts which is initiated by the driver’s steering operation. Tayama’s new travel courses are continuously updated and displayed in response to the lane change starts due to the driver’s manual steering operations at any time point during the period of the lane change. 
In a non-limiting example, during the process of the lane change to 44/44’/44” in FIGS. 12A-12D, 13A-13D and 14A-14C, the driver’s steering operations have been continuously applied along the new travel course 44/44’/44” and the new travel courses 44/44’/44” have been continuously updated. Tayama teaches at Paragraph 0112-0113 “the own vehicle may be caused to actually travel as following the travel course of the symbol images 44, 44’ displayed at the time when lane change starts…the symbol image 44/44’ may be continuously displayed for a certain period of time from starting of lane change or until the lane change therewith is completed”. 
According to the embodiment at Paragraph 0174-0176, the driver’s manual steering operations are applied to the lane change in the quasi-automated driving mode of operation of the automated driving system 2. The lane change starts following the driver’s manual steering operation. It is clearly understood that the symbol images 44/44’ are displayed when the lane change starts following the driver’s manual steering operation. 
The driver performs the steering operations so that the lane change starts. The new travel courses 44/44’/44” are displayed subsequent to or after the driver performing a very first one of the steering operations to move the own vehicle 40 along the new travel course. It is noted that the old travel course 37/37’ and the new travel course 44/44’/44” are displayed in FIGS. 12A-12D, 13A-13D and 14A-14C at least in response to the lane change starts following the very first one of the driver’s manual operations in the case of quasi-automated driving mode of Level 1 and/or Level 2. 
Moreover, Tayama teaches in multiple occasions switching of manual mode of operations. Tayama teaches at Paragraph 0004 an automated driving vehicle is capable of switching between automated driving of a vehicle and manual driving by a driver…for helping an occupant be ready and prepared in advance for switching to manual driving and at Paragraph 0009 a travel state of an own vehicle that requires switching to manual driving and at Paragraph 0067 the automated driving control unit 7 performs switching between an automated driving mode and a manual driving mode in accordance with switching operation performed by an occupant. 
As shown in Paragraph 0174-0176, the embodiment described in Paragraph 0112-0113, FIGS. 13A-13A and FIGS. 14A-14C are equally applied to a system of Level 1 or a system of Level 2 in which the driver performs steering operations with the automated driving system 2. When the driver performs steering operations in order to pass the front vehicle by changing lanes. 

Manual Driving Embodiment of Tayama where the automated driving system 2 performs manual steering operations in a system of Level 1 or a system of Level 2. 
The automated driving system 2 of Tayama is capable of being switched from automated driving mode to a manual driving mode by a driver when lane change is necessary wherein the driver performs the steering operations. It is abundantly clear in Tayama that there is manual driving embodiment with the automated driving system 2 as clearly exemplified in Paragraph 0174 of Tayama. Tayama teaches at Paragraph 0175 that the automated driving system 2 performs an accelerating operation in accordance with a steering and/or braking operation of the driver when lane change or the like is selected by the driver.
Moreover, Tayama teaches in multiple occasions switching of manual mode of operations. Tayama teaches at Paragraph 0004 an automated driving vehicle is capable of switching between automated driving of a vehicle and manual driving by a driver…for helping an occupant be ready and prepared in advance for switching to manual driving and at Paragraph 0009 a travel state of an own vehicle that requires switching to manual driving and at Paragraph 0067 the automated driving control unit 7 performs switching between an automated driving mode and a manual driving mode in accordance with switching operation performed by an occupant. 
Tayama teaches at Paragraph 0175 that the automated driving system 2 performs an accelerating operation in accordance with a steering and/or braking operation of the driver when lane change or the like is selected by the driver. The automated driving system 2 of Level 1 performs steering in accordance with an accelerating and/or braking operation of the driver and performs braking in accordance with steering operation of the driver. Tayama teaches at Paragraph 0056 a quasi-automated-driving system with which the accelerating, steering and braking are performed by a driver in a case of emergency. The steering operation is performed by the driver for the automated driving system 2. Tayama teaches at Paragraph 0176 that the automated driving system 2 of Level 2 performs accelerating while the driver performs steering operations. 
Tayama teaches at Paragraph 0109 switching to manual driving. 
In Tayama, when it is necessary to change lanes, the driver performs the steering operation wherein the current steering angle is the driver’s steering angle toward the new travel course. The symbol images are subsequently displayed following the lane change starts due to the driver’s steering operation. Tayama teaches at Paragraph 0174 “in the above embodiments, description is provided on the vehicle image display system 1 that is applied to the automated driving system 2 whose automated degree is Level 3 to perform all of accelerating, steering, and braking of an automobile. However, the vehicle image display system of the present invention can be similarly applied as well to a system of Level 1 to automatically perform any of accelerating, steering and braking and a system of Level 2 to automatically perform a plurality of operations among accelerating, steering and braking. Tayama teaches at Paragraph 0175 that the the steering operation of the driver. Tayama teaches at Paragraph 0176 that the automated driving system 2 of Level 2 performs accelerating while the driver performs steering operations (during lane change whereas acceleration is required to pass the front obstacle vehicle). 
According to the embodiments of Paragraph 0174-0176, the embodiments in FIGS. 14A-14C and Paragraph 0112-0113 with respect to the vehicle image display system 1 applied to the automated driving system 2 can be similarly applied to the automated driving system 2 of Level 1 of the automated driving system 2 of Level 2 wherein the steering operations are performed by the driver. 
Appellant alleged that the manually performed unscheduled travel behavior is started after the direction indicator is displayed to provide prior notice to the driver and occupants of the vehicle. However, appellant pointed to the time points when the own vehicle 40 was traveling along the old travel course. Appellant failed to address the time points after the lane change starts due to the driver’s steering operation. 
In the manual steering embodiment of Tayama, Tayama teaches that the own vehicle 40 is caused by the driver’s steering to actually travel as following the travel course 44/44’44” in FIGS. 12D/13D/14C. The travel course is dynamically displayed following the driver’s steering operations at any time point during the entire course of the lane change. 
Tayama shows at Paragraph 0113 (when applied to the manual steering embodiment disclosed at Paragraph 0174-0176) that the own vehicle is displayed to gradually approach the virtual images 464 o4 464’ on the respective screens. The examiner relied upon Tayama’s embodiment that the own vehicle 40 is caused to actually travel as following the travel course 44/44’ which also applies to the travel course 44” according to the disclosure at Paragraph 0115 in relation to FIG. 14A. Actually traveling following the new travel course to gradually approach the virtual image reveals that the new travel course indicates the current steering angle operated by the driver. Tayama teaches at Paragraph 0111-0112 that the virtual symbol images are displayed for appropriate periods of time when the actual vehicle 40 travels along the travel course 44/44’/44” to gradually approach the virtual vehicle image. Based on the above, the virtual symbol images are displayed for appropriate periods of time following the lane change starts due to the driver’s steering operation. 
When the travel course 44” is actually followed by the vehicle 40, the unscheduled travel lane is now the travel lane 44” actually travelled by the vehicle 40 as Tayama clearly teaches at Paragraph 0113 that the own vehicle is displayed to gradually approach the virtual images. The description for this embodiment of the automated driving applies equally to the embodiment of the automated driving system 2 with quasi-automated driving with the driver’s manual steering. 

On pages 8-10 in the ARGUMENT, the Appellant argued with respect to the claim 1 and similar claims in substance: 
(B) “Independent claim 1 is rejected under 35 U.S.C 103 as being unptatentable over Tayama in view of Tsuji and Herbach. Appellants respectfully request that the Board 

Appellants respectfully submit that the Examiner has committed clear error by rejecting independent claim 1 under 35 U.S.C. $103 as being unpatentable over Tayama in view of Tsuji and Herbach, because the cited references, either alone or combination, fail to expressly or inherently disclose or make obvious in response to recognizing the intervention in the manual driving manipulation by the operator during the autonomous driving control, cause a first pointer which is an image showing the first path and a second pointer which is an image showing the second path to be displayed, and the intervention in the manual driving manipulation is intervention of a manipulation for the operator temporarily deactivating the autonomous driving control or reflecting manual driving in traveling of the vehicle, as recited in independent claim 1.” 

In response to the arguments (B) in pages 8-10 of Arguments, appellant merely repeated and highlighted the claim limitations set forth in the claim 1 without substantive arguments. 
Appellant merely made general allegation without substantive arguments in an obviousness type of rejection while appellant solely attacked Tayama. Appellant completely ignored Tsuji’s reference without substantive arguments. Appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references including Tsuji reference.


Tsuji teaches at FIGS. 15C-15D appellant’s contested claim limitation that “in response to recognizing the intervention in the manual driving manipulation by the operator during the autonomous driving control, cause a first pointer which is an image showing the first path and a second pointer which is an image showing the second path to be displayed”. In a non-limiting example, Tsuji teaches at Paragraph 0100 the steering wheel 5 receives a steering operation performed by the driver to change the travel direction of vehicle 1. Tsuji teaches at FIG. 15A-15B that the path 131 (with an arrow pointer) is displayed in the main display and the path 134 (with an arrow pointer) is displayed in the sub-display in the same manner as appellant’s specification in response the vehicle travels in an autonomous mode (AUTO-Cruise 133). Tsuji further teaches at FIGS. 15C-15D in response to manual (Cruise Off 137), causing the path 134’ (with an arrow pointer) to be displayed in the main display and the path 131’ (with an arrow pointer) to be displayed in the sub-display in response to the manual manipulation by the driver/operator (Cruise Off 137) during the autonomous driving control. 
Appellant’s arguments are deficient without substantive arguments against Tsuji with respect to the contested claim limitation. This ground of rejection can be found in the Final Office Action. 

Moreover, Tayama also teaches the contested claim limitation. The examiner relied upon the features of Level 1 or Level 2 Operations with respect to the manual steering embodiment of Tayama when the lane change is required as evidenced in the overall disclosure of Tayama. 
In a non-limiting example, Tayama teaches at Paragraph 0174 “in the above embodiments, description is provided on the vehicle image display system 1 that is applied to the automated driving system 2 whose automated degree is Level 3 to perform all of accelerating, steering, and braking of an automobile. However, the vehicle image display system of the present invention can be similarly applied as well to a system of Level 1 to automatically perform any of accelerating, steering and braking and a system of Level 2 to automatically perform a plurality of operations among accelerating, steering and braking. Tayama teaches at Paragraph 0175 that the automated driving system 2 performs an accelerating operation in accordance with the steering operation of the driver. Tayama teaches at Paragraph 0176 that the automated driving system 2 of Level 2 performs accelerating while the driver performs steering operations. 
During the process of the lane change to 44/44’/44” in FIGS. 12A-12D, 13A-13D and 14A-14C, the driver’s steering operations have been continuously applied along the new travel course 44/44’/44” and the new travel courses 44/44’/44” have been continuously updated. It is noted that the old travel course 37/37’ and the new travel course 44/44’/44” are displayed in FIGS. 12A-12D, 13A-13D and 14A-14C at least in response to the driver’s manual operation in the case of quasi-automated driving mode of Level 1 and/or Level 2. 

In another non-limiting example, Tayama shows at Paragraph 0113 that the own vehicle is displayed to gradually approach the virtual images 464 o4 464’ on the respective screens. changing orientation of the vehicle body as being similar to the actual vehicle along the travel course of the symbol image 44’/44”. The prior notice was presented when the actual vehicle 40 was traveling straight along the old course 37’ or the lane 38’ before the lane change. The symbol images 44/44’/44” are continuously displayed when the own vehicle 40 ravels along the new course 44/44’/44” under the driver’s steering commands in the manual steering embodiment of Tayama. The actual vehicle 40 is steering away from the old course 37’ and actually travels along the new travel course 44’/44” in order to avoid the front obstacle vehicle.  

Appellant’s general allegation against Tayama is also unavailing. Tayama shows at FIGS. 14A-14C in the manual steering embodiment of the lane change that in response to recognizing the driver’s steering intervention in the manual driving manipulation by the driver during the autonomous driving control, cause a first arrow pointer which is an image showing the first path 44/44’/44” and a second arrow pointer which is an image showing the second path 37/37’ to be displayed, wherein: the second arrow pointer for the second path 37/37’ is caused to be displayed as a main-display during the autonomous driving control (e.g., Tayama FIGS. 8-9 and Paragraph 0096 citing “it is preferable that the color thereof is distinctly different from colors that are normally used for traffic signs and the like on roads…it is preferably to adopt blue or green color series that may provide a relative sense of safety to an occupant”); the first arrow pointer for the first path 44/44’/44” is caused to be displayed as the main-display and the second arrow pointer for the second path 37/37’ is caused to be displayed as a sub-display (e.g., Tayama clearly teaches at Paragraph 0108 changing orientation of the vehicle body as being similar to the actual vehicle along the travel course of the symbol image 44’/44”. Tayama teaches at FIGS. 12A-12D, 13A-13D and 14A-14C and Paragraph 00103 citing “it is preferable that the arrow of the symbol image 44, 44’ and the arrow of the symbol image 37, 37’ are displayed in different colors to be distinctly recognizable…..the symbol image 44, 44’ can be further emphasized by displaying of that the entire thereof is brightened or a brighten portion moves frontward from the own vehicle side” and at Paragraph 0116 “similarly to the symbol image 44, 44’, it is preferable that the symbol image 44” is displayed in a color and/or brightness different from the color and/or brightness of the symbol image 37, 37’ to be distinctly recognizable”) when the intervention in the manual driving manipulation during the autonomous driving control is maintained…the intervention in the manual driving manipulation (manual steering operation during the lane change) is intervention of a manipulation for the driver temporarily deactivating the autonomous driving control or reflecting manual driving in the traveling of the vehicle (See the manual steering embodiment of Tayama Paragraph 0174-0176 similarly applied to the description at Paragraph 0112-0113 and FIGS. 12A-12D, 13A-13D and 14A-14C of Tayama). 
Appellant failed to appreciate the overcall disclosure of Tayama without acknowledging the manual steering embodiment of Tayama. Appellant unnecessarily misinterpreted Tayama’s “prior notice” as being equivalent to displaying the travel course 44/44’/44” at an instantaneous time when the own vehicle 40 was traveling along the old travel course 37/37’. 
However, the symbol images 44/44’/44” are continuously updated on the display device during the actual driving along the travel course 44/44’/44” for a period of time after the lane change starts due to the driver’s steering operation at a time point where the lane change is required in FIG. 12A/13A/14A. Appellant argues in essence that Tayama discloses displaying a second symbol image 44 prior to the start of an unscheduled travel behavior (which may be true at an instantaneous time point when the own vehicle 40 was traveling along the old travel course changing orientation of the vehicle body as being similar to the actual vehicle along the travel course of the symbol image 44’/44”. In particular, Tayama discloses continuously displaying a second symbol image 44/44’/44” in FIGS. 12C-12D/13C- 13D/14C after the lane change starts due to the driver’s manual manipulation at any time point where the driver starts to perform the steering manipulation.

Specifically, Tayama teaches at Paragraph 0113 that when the own vehicle actually travels to follow the symbol images 44/44’ displayed at the time when lane change starts, the own vehicle is displayed to gradually approach the virtual images 464/464’. Tayama teaches at Paragraph 0118 that while changing orientation of the vehicle body as being similar to the actual vehicle along the travel course of the symbol image 44” that the virtual image. Tayama further teaches at Paragraph 0103 that the arrow of the symbol image 44/44’ and the arrow of the symbol image 37/37’ are displayed in different colors to be distinctively recognizable and the symbol image 44/44’ can be further emphasized by displaying of that the entire thereof is brightened or a brighten portion moves frontward from the own vehicle side.

Appellant made general allegation that Tayama and/or Tsuji does not teach the claim limitation that “in response to recognizing the intervention in the manual driving manipulation by the operator during the autonomous driving control, cause a first pointer which is an image showing the first path and a second pointer which is an image showing the second path to be displayed”. However, the examiner relied upon the relevant manual steering disclosures of Tayama without relying upon the complete autonomous driving mode that the own vehicle is traveling along the travel course 44/44’/44” respectively in each of FIGS. 12C-12D, 13C-13D and 14C after the driver’s manual manipulation/steering/acceleration operations which are performed at a time point when the own vehicle 40 is steered to change the travel course in relation to FIGS. 12A/13A/14A and the travel course 44’/44” displayed in FIGS. 12C-12D/13C-13D/14C after the driver’s manual manipulation performed at an earlier time point.

The symbol image 44/44’/44” in FIGS. 12C-12D/13C- 13D/14C-14D are displayed after the driver’s manual steering/acceleration for the following additional reasons. 
Tayama teaches at Paragraph 0113 that when the own vehicle actually travels to follow the symbol images 44/44’ displayed at the time when lane change starts, the own vehicle is displayed to gradually approach the virtual images 464/464’. Tayama teaches at Paragraph 0118 that while changing orientation of the vehicle body as being similar to the actual vehicle along the travel course of the symbol image 44” that the virtual image.

Tayama teaches at Paragraph 0110-0111 that the virtual image 464 and 464’ in FIGS. 12D and 13D may be erased just after completing movement of the virtual vehicle... The symbol image 44, 44’ indicating the travel course for lane change may be moved along with displaying of the virtual image 46, 46’ and at Paragraph 0112 that the symbol image 44 and 44’ may be continuously displayed for a certain period of time from starting of lane change... or until the lane change therewith is completed and at Paragraph 0115 that similarly to the example of FIG. 12B, the symbol image 44” may be continuously displayed...or until the lane change therewith is completed. Tayama teaches at Paragraph 0175 in the case of performing only accelerating, the
automated driving system 2 performs an accelerating operation in accordance with a steering operation of the driver when lane change is selected by the driver.

Appellant failed to recognize that the vehicle’s automated driving system still allows a human steering/intervention to steer/accelerate/decelerate/brake the vehicle during a quasi-autonomous driving mode as disclosed by Tayama.

Tayama teaches at Paragraph 0175 in the case of performing only accelerating, the automated driving system 2 performs an accelerating operation in accordance with a steering operation of the driver when lane change is selected by the driver.

Tayama teaches at Paragraph 0176 that when a driver selects an unscheduled travel behavior such as lane change, accelerating operation and steering operations are performed thereby excepting that the driver performs braking operations as required. ...similarly, with the automated driving system 2 of Level 2 to perform accelerating and braking, an unscheduled travel behavior selected by a driver is performed while accelerating operations and braking 

Appellant failed to recognize that the vehicle’s automated driving system still allows a human steering/intervention to steer/accelerate/decelerate/brake the vehicle during an autonomous driving mode. This feature is not only disclosed by Tayama, but also disclosed by Herbach. 
Herbach teaches appellant’s contested claim limitation “in response to recognizing the intervention in the manual driving manipulation by the operator during the autonomous driving control, cause a first pointer which is an image showing the first path and a second pointer which is an image showing the second path to be displayed”. 
In a non-limiting example, Herbach’s navigating around large obstacle along the second trajectory when operating in non-autonomous mode or partially autonomous mode involves the human driver to operate the autonomous vehicle like a non-autonomous vehicle. Herbach teaches at FIG. 16 and column 26, lines 20-25 that the autonomous vehicle 1600 may be configured to operate in a non-autonomous mode or a partially autonomous mode. The non-autonomous mode may use human input to select and execute driving behaviors during operation of the autonomous vehicle and the autonomous vehicle may operate like a traditional non-autonomous vehicle (which implicitly requires driver steering the vehicle to avoid the obstacle). The partially-autonomous mode may involve both a vehicle control system and human inputs to select driving behaviors during operation of autonomous vehicle 1600....the vehicle control 1606 system may 

Since the expert at assistance center 520 is a human expert and the assistance center 520 is located in the autonomous vehicle according to Herbach column 12, lines 25-40 and FIG. 16, the human expert operates the autonomous vehicle to change the travel path/course of the vehicle in the same manner as FIGS. 15A-15C.

Herbach teaches at column 12, lines 25-40 that all functions of assistance center 520 may be performed in an autonomous vehicle, perhaps by a human rider or driver.

Herbach teaches at column 26, lines 25-61 that human inputs to select driving behaviors during operation of autonomous vehicle 1600...the autonomous vehicle control system may generate indications of driving behaviors for review by a human driver...the human driver may review the indication and operate the autonomous vehicle by carrying out, modifying, or ignoring the indication...where a human driver may monitor the autonomous vehicle’s performance and intervene if and when necessary and at column 29, lines 25-32 the functions of assistance center 520 may be integrated with autonomous vehicle 1600 perhaps as a way for a human driver or rider of autonomous vehicle 1600 to assist autonomous vehicle 1600 out of a stuck condition (and thereby inherently teaches adjusting at least one of a driving direction or a driving speed of the vehicle in the form disclosed at FIGS. 15A-15C with the embodiment of the assistance center 520 being fully implemented in an autonomous vehicle and a trained human expert/rider/driver is involved in the control of the speed/direction of the vehicle).

A) The Examiner Rationale of Rejection based on Herback’s particular embodiment:

The examiner relied on Herbach’s embodiment that all functions of assistance center 520 are performed in an autonomous vehicle by a human rider or driver to navigate out of a stuck condition. Herbach’s expert entity at the assistance enter 520 refers to a human expert. Herback also teaches at FIGS. 8-9 and FIGS. 15A-15C a first arrow pointer along the new trajectory and a second arrow pointer along the original trajectory.

B) Herback’s Explicit Teaching of Driver’s Intervention to generate the new trajectory

In a non-limiting example, Herbach teaches at FIG. 5 column 12, lines 35-40 and that some or all functions of assistance center 520 may be performed in an autonomous vehicle perhaps by a human rider or driver and at FIG. 16 and column 29, lines 40-47 that the functions of assistance center 520 may be integrated with autonomous vehicle 1600 perhaps as a way for a human driver or rider of autonomous vehicle 1600 to assist autonomous vehicle 1600 out of a stuck condition...where a human driver may monitor the autonomous vehicle’s performance and intervene if and when necessary...for the human driver to operate the autonomous vehicle. Herbach teaches at column 26, lines 31-50 that the autonomous vehicle control system may generate indications of driving behaviors for review by a human driver....the human driver may review the indication and operate the autonomous vehicle by carrying out modifying or ignoring the indication.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JIN CHENG WANG/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        
Conferees:
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613         

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612                                                                                                                                                                                                        
                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an